Citation Nr: 1701631	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-04 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to an initial compensable evaluation for post-concussive headaches with migrainous features (previously characterized as tension headaches) prior to October 10, 2014.

2.  Entitlement to an initial evaluation in excess of 30 percent for post-concussive headaches with migrainous features on or after October 10, 2014.

3.  Entitlement to an effective date earlier than October 23, 2011, for the assignment of a 30 percent evaluation for posttraumatic stress disorder (PTSD) with major depressive disorder (previously characterized as anxiety disorder).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to February 2008.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Denver, Colorado.

In a January 2009 rating decision, the RO granted service connection for the psychiatric disability (now characterized as PTSD with major depressive disorder) and assigned a noncompensable evaluation effective from February 14, 2008 (the day after discharge from service).  The Veteran challenged the initial evaluation assigned, and the RO subsequently increased the entire evaluation to 10 percent in the October 2010 rating decision.  See April 2009 notice of disagreement for previous appeal.  He continued to express disagreement with the evaluation assigned, and shortly thereafter, the Board denied the claim for a higher initial evaluation in an unappealed June 2011 decision.  See June 2011 notice of disagreement (Veteran expressing disagreement with the October 2010 rating decision, requesting a 50 percent evaluation for this disability effective from the date of service connection).

In October 2011, the Veteran filed a claim for a higher evaluation for the service-connected psychiatric disability.  In a February 2012 rating decision, the RO increased the evaluation to 30 percent, effective from October 23, 2011 (the date of the claim for increase).  Based on the foregoing, the RO continued to process the Veteran's appeal and characterized it as a claim for an earlier effective date for the 30 percent evaluation.  See February 2013 statement of the case.  The Veteran thereafter perfected an appeal.

In the October 2010 decision, the RO also granted service connection for the headache disability (now characterized as post-concussive headaches with migrainous features) and assigned a noncompensable evaluation effective from February 14, 2008.  In a July 2015 rating decision, the RO increased the evaluation for the headache disability to 30 percent, effective from October 10, 2014.  Because this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.  The Veteran's representative appeared to allege clear and unmistakable error (CUE) in the Board's June 2011 decision during the hearing; that matter is addressed in the decision below.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's post-concussive headaches with migrainous features have more nearly approximated characteristic prostrating attacks occurring on an average once a month over the last several months.  His headaches have not been productive of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  In a final June 23, 2011, decision, the Board denied a claim for an initial evaluation in excess of 10 percent for the service-connected psychiatric disability.  There has been no written motion or valid argument of CUE advanced as to that decision.

3.  Following the June 2011 Board decision, the Veteran first filed a claim for an increased evaluation for the service-connected psychiatric disability on October 25, 2011, based on the date stamp.  The RO ultimately used October 23, 2011, as the date of that claim when awarding the 30 percent evaluation.  It was not factually ascertainable that an increase in the Veteran's psychiatric disability had occurred prior to October 21, 2011.


CONCLUSIONS OF LAW

1.  Prior to October 10, 2014, the criteria for an evaluation of 30 percent, but no higher, for post-concussive headaches with migrainous features have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14; 4.124a, Diagnostic Code 8100 (2016).

2.  Since October 10, 2014, the criteria for an evaluation in excess of 30 percent for post-concussive headaches with migrainous features have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14; 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for an effective date earlier than October 23, 2011, for the grant of a 30 percent evaluation for PTSD with major depressive disorder (previously characterized as anxiety disorder) have not been met.  38 U.S.C.A. §§ 5110, 7111 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 20.1400-20.1411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for headaches, as well as the effective date assigned for the grant of an increased evaluation for the service-connected psychiatric disability.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded VA examinations in connection with his increased evaluation claim.  In addition, there are findings referable to the headaches in VA examinations for other disorders.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran and, taken together, fully address the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected headache disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in May 2016.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Increased Evaluation - Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, as demonstrated below, the now-assigned uniform evaluation, but no higher, is warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has contended that he is entitled to a higher initial evaluation for his service-connected post-concussive headaches with migrainous features.  He is currently assigned a noncompensable evaluation prior to October 10, 2014, and a 30 percent evaluation thereafter pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a noncompensable evaluation is warranted for migraines with less frequent attacks.  A 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion." See e.g. Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013).

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing." Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating. Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU. Id. at 446; see also 38 C.F.R. § 4.16 (2012).  The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation of 30 percent is warranted for headaches prior to October 10, 2014.

The Veteran has provided varying statements as to the frequency of his headaches throughout the course of the appeal; however, he clarified during the Board hearing that he has experienced headaches 2 to 3 days per week/a few times a week on average since service.  See May 2016 Bd. Hrg. Tr. at 19-29; see also e.g., varying reports of frequency in July 2010 VA traumatic brain injury (TBI) examination report (headaches 5 to 6 times per week); June 2011 written statement (headaches once a week); March 2012 VA TBI examination report (headaches stable since 2010 VA examination, no new issues); September 2013 VA examination report (headaches daily).  The Veteran's report of the frequency of the headaches at the hearing is consistent with his earlier reports during the times that he sought VA treatment.  See e.g., VA treatment records from May 2008 (headaches twice a week, same frequency since in-service incident); August 2013 (headaches about every other day).

Regarding the severity of the headaches, the Veteran testified that they have been essentially the same in nature since service, with symptoms including nausea, problems with light and seeing, and weakness, but no vomiting.  He had stopped taking over-the-counter medicine and had not received headache treatment in years.  He had been trying a more holistic approach for his headaches, including stopping activity, finding a dark room, drinking water, and performing breathing techniques and meditation.  When he had a headache, it could resolve in about 10 minutes if he was able to mitigate it.  See May 2016 Bd. Hrg. Tr. at 19-29; see also, e.g., reports of alleviating factors and desire to not take medicine in May 2008 and August 2013 VA treatment records; July 2010 VA TBI examination report; September 2013 VA headaches examination report; May 2014 VA TBI examination report.

The Veteran reported similar symptoms and duration of his headaches in other reports throughout the course of the appeal, including in VA treatment records, VA examination reports, and written statements.  See, e.g., May 2008 VA treatment record (steady pain beginning in left upper occiput, sensitivity to sound, no nausea or vomiting, lasting 5 to 10 minutes); June 2009 VA treatment record (treatment provider noting "+ chronic headaches"); July 2010 VA TBI examination report (occipital pounding, sensitivity to bright light and loud noise, no nausea or vomiting, duration 1 to 2 minutes to 30 minutes); June 2011 written statement (sharp, stabbing pain in crown of head, sensitivity to light and sound, sometimes nausea, changes in vision, lasting 30 minutes to an hour, up to 2 hours if cannot mitigate); August 2012 written statement (daily headaches with at least one headache per week that requires him to go to a cold, dark, quiet room); November 2012 VA treatment record (no recent changes in headache symptoms, headaches sometimes pulsating, may last 10 to 15 minutes); August 2013 VA treatment record (throbbing in frontal region with intensity worst 8/10 and typical 6-7/10, sensitivity to light, duration depends, usually about 5 to10 minutes); September 2013 VA headaches examination report (bifrontal, throbbing with intensity worst 9-10/10 and typical 7-8/10, sensitivity to light and sound, dizziness, no nausea, vomiting, or visual changes, mixed as to whether activity worsens, duration 30 minutes plus or minus).

Based on the foregoing, the Board finds that the frequency and severity of the Veteran's headaches and resulting functional impairment more nearly approximated characteristic prostrating attacks occurring on an average once a month over the last several months prior to October 10, 2014.  Although the VA examination reports show that the headaches were not considered prostrating, the Board finds that the overall disability picture for this period is more consistent with a 30 percent evaluation, including the times that the Veteran has reported that he has to stop during the day to mitigate headaches.  See July 2010 VA TBI examination report (noting attacks are not prostrating; ordinary activity is possible); September 2013 VA headaches examination report (daily headaches, not prostrating).

Nevertheless, the Board concludes that an initial evaluation in excess of 30 percent is not warranted for headaches at any point during the appeal period.  Again, the Veteran's overall disability picture regarding his headaches has remained fairly consistent throughout the course of the appeal.  The applicable rating criteria under Diagnostic Code 8100 base the evaluations for headaches on two elements: severity and frequency.  

In this case, the evidence does not show and the Veteran has not reported that he has very frequent, completely prostrating attacks or that he has prolonged attacks productive of severe economic inadaptability.  As noted above, there is some evidence in the VA examination reports indicating that his headaches are not considered prostrating.  Although the Veteran has experienced some functional impairment when he has a headache episode because he has to stop what he is doing (see, e.g., July 2015 VA headaches examination report), the record shows that he has continuously been working and/or in school.  He earned an associate's degree in fire science and has been working towards a bachelor of fine arts degree.  See, e.g., September 2013 VA headaches examination report (Veteran responded "never that bad" when asked if headaches were prostrating such that he could not work through it); May 2014 VA TBI examination report (determining that no diagnosis of a cognitive disorder nature was found on examination; any difficulties subjectively experiencing in the cognitive realm are more likely than not due to PTSD); August 2015 VA PTSD examination report (post-service work and school history, including Veteran's report of plans to be a firefighter and actual work as a fitness coordinator and personal trainer up until 2012, stopped due to problems associated with service-connected psychiatric disorder).  The February 2015 VA examiner determined that the Veteran would need a flexible schedule to accommodate his prostrating headaches, reported to currently be approximately once a month (could last for an hour to all day), but it was noted that he was in school full-time and only missed school six times in the past year for headaches.  During the Board hearing, the Veteran indicated that he was getting a headache; however, he was still able to participate fully in the hearing.  He explained that he was getting an art degree because the structure of the classes allowed him to step away when needed to work through his symptoms.  See Bd. Hrg. Tr. at 21-22, 27-28; see also March 2012 VA PTSD examination report (Veteran reported that he had been able to sell his art work).  Moreover, the Veteran has reported that his headaches generally have a short duration.  For example, at the February 2015 VA examiner, he reported a duration of symptoms for 5 to 10 minutes, and at that the July 2015 VA examination, he indicated that his headaches last 5 to 30 minutes.  

Therefore, the Board finds that the weight of the evidence is against an evaluation in excess of 30 percent for the post-concussive headaches with migrainous features (previously characterized as tension headaches).  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's headache disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  He is also separately service-connected for a psychiatric disability and residuals of TBI that consider the related functional impairment for those disabilities.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected headache disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


Earlier Effective Date - Psychiatric Disability

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date earlier than October 23, 2011, for the grant of a 30 percent evaluation for the service-connected psychiatric disability is not warranted.

The Veteran has contended that he should be compensated at the 30 percent level for his service-connected psychiatric disability from the date service connection was granted because he has experienced the same symptoms since service.  See, e.g., Bd. Hrg. Tr. at 5, 9. 

In a January 2009 rating decision for the March 2008 original compensation claim, the RO granted service connection for the psychiatric disability (now characterized as PTSD with major depressive disorder) and assigned a noncompensable evaluation effective from February 14, 2008 (the day after discharge from service).  The Veteran challenged the initial evaluation assigned, and the RO subsequently increased the entire evaluation to 10 percent in the October 2010 rating decision.  See April 2009 notice of disagreement for previous appeal.  He continued to express disagreement with the evaluation assigned.  See June 2011 notice of disagreement (Veteran expressing disagreement with the October 2010 rating decision, requesting a 50 percent evaluation for this disability effective from the date of service connection).  However, the Board denied the claim for a higher initial evaluation in a June 23, 2011, decision later that same month.  

The Veteran did not appeal the June 2011 Board decision, nor did he submit a motion to vacate or reconsider the decision.  Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision by the Board is subject to revision on the grounds of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  The moving party must advance arguments that allege CUE with the requisite specificity, as well as submit a motion that is consistent with the procedural requirements of 38 C.F.R. § 20.1404.  See Disabled American Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000).  

In this case, the Veteran's representative appeared to allege during the May 2016 hearing that there was CUE in the Board's June 2011 decision as to the denial of a higher evaluation for the psychiatric disability.  See Bd. Hrg. Tr. at 11-16.  In September 2016, the Board sent the Veteran and his representative a letter explaining the requirements for a CUE motion and providing them a 30-day period to file such a motion.  The Board indicated that, if no response was received in that time, it would assume that they did not wish to pursue such a motion and would proceed with appellate review of the case.  Neither the Veteran nor his representative filed a CUE motion thereafter.  Therefore, the procedural requirements for a CUE motion, including the filing of a written motion, have not been met.

Moreover, the Veteran and his representative have not advanced a valid argument of CUE with the requisite specificity.  In this regard, the Board acknowledges the representative's argument that the Board failed in its duty to assist by not remanding the PTSD increased evaluation claim for a new VA examination based on the Veteran's earlier statements that he had minimized his symptoms to the previous VA examiner.  See Bd. Hrg. Tr. at 15.  However, this argument amounts to a disagreement as to how the facts were weighed or evaluated, which does not constitute CUE.  Similarly, allegations that VA failed in its duty to assist also do not constitute CUE.  38 C.F.R. § 20.1403(d); see also Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  It is well established that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  In other words, any breach by VA of its duty to assist, such as by providing an adequate examination, cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

Based on the foregoing, the June 2011 Board decision became final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100; see also 38 C.F.R. § 20.1104 (when a determination of the RO is affirmed by the Board, it is subsumed by the final appellate decision).

Generally, as outlined above, the laws and regulations regarding effective dates permit an effective date for the award of increased compensation up to one year before the filing of the claim if it is factually ascertainable that disability increased to the next disability level during the one-year period.  In this case, however, because the June 2011 Board decision is final and binding as to continued 10 percent evaluation for the psychiatric disability in the absence of a finding of CUE, the Board's review in the current appeal is limited to the record since the June 2011 decision.

Following the June 2011 Board decision, the Veteran first filed a claim for an increased evaluation for the service-connected psychiatric disability on October 25, 2011, based on the date stamp.  The RO ultimately used October 23, 2011, as the date of that claim when awarding the 30 percent evaluation in a February 2012 rating decision.  The record does not contain any earlier communication indicating an intent to file a claim.  In fact, there is no correspondence in the claims file from either the Veteran or a representative that is dated between the June 2011 Board decision and the October 2011 claim.  

In regard to the date of entitlement, the RO granted the 30 percent evaluation in the February 2012 rating decision based on findings of increased symptomatology that reflected occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.130 (General Rating Formula for Mental Disorders), Diagnostic Code 9411.  In so doing, the RO considered a December 2011 VA PTSD examination report and VA treatment records.  Notably, the only medical evidence for the time period between the Board's June 2011 decision and the October 2011 claim is an August 2011 VA treatment record showing that the Veteran failed to appear for his mental health treatment appointment.

Based on the foregoing, the Board finds that, following the June 2011 Board decision, a formal or informal claim for an increased evaluation was not received prior to October 23, 2011.  The Board also finds that it was not factually ascertainable that an increase in the Veteran's psychiatric disability had occurred between the June 2011 Board decision and October 23, 2011.  As such, the exception to the general effective date rule is not applicable here.  Accordingly, the Board concludes that October 23, 2011, is the proper effective date for the increased 30 percent evaluation.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).





ORDER

An initial evaluation of 30 percent for post-concussive headaches with migrainous features (previously characterized as tension headaches) prior to October 10, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for post-concussive headaches with migrainous features (previously characterized as tension headaches) is denied.

Entitlement to an effective date earlier than October 23, 2011, for the assignment of a 30 percent evaluation for PTSD with major depressive disorder (previously characterized as anxiety disorder) is denied.


REMAND

In this case, the RO denied entitlement to TDIU in an unappealed April 2014 rating decision.  In a July 2015 notification letter for a corresponding rating decision on increased evaluation claims, the RO informed the Veteran that it was unclear if he had intended to also file a TDIU claim.

The January 2016 codesheet for another increased evaluation claim indicates that the issue of TDIU was not raised by the record because the Veteran was a successful, full-time student.  However, during the May 2016 Board hearing, the Veteran testified that his service-connected PTSD and headaches "combined to be, maybe to a place, to where [he] can't, you know, work and, yeah, and function in society."  See Bd. Hrg. Tr. at 21.  Thus, the issue of TDIU has been raised by the record again, subsequent to the prior final denial, and, as such, the AOJ should develop the issue of TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

The AOJ should consider whether the Veteran is entitled to TDIU based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or obtain additional medical evidence or a medical opinion, as is deemed necessary.

It is noted that the AOJ denied entitlement to TDIU in an April 2014 rating decision; however, it appears that the Veteran raised the issue of unemployability again during the Board hearing.  See May 2016 Bd. Hrg. Tr. at 21.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


